[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           NOV 18, 2008
                            No. 07-10164
                                                         THOMAS K. KAHN
                      ________________________
                                                             CLERK

                  D. C. Docket No. 03-23269-CV-JAL

KOBARID HOLDINGS, SA,
a Luxemborg Corporation,
TAMBOURINE COMERCIO, INTERNATIONAL SA,
a Portugese Corporation, et. al.,

                                                        Plaintiffs-Appellees,

                                 versus

EDWARD MERRIT REIZEN,

                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (November 18, 2008)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      In this appeal, we are called upon to address whether the Appellee Hawksbay

Ltd. (“Hawksbay”) presented sufficient evidence to support a jury verdict and final

judgment of almost $40 million rendered against Appellant Edward Merrit Reizen

(“Reizen”) in this diversity action. Hawksbay claimed that Reizen breached his

fiduciary duty, engaged in fraud, fraudulent concealment, conversion, civil theft, and

aided and abetted a breach of fiduciary duty in violation of Florida law. On appeal,

Reizen claims that the district court erred by denying his (1) motion for a new trial

on the breach of fiduciary duty count, (2) motion for a directed verdict or new trial

on the fraud, fraudulent concealment, conversion, civil theft, and aiding and abetting

a breach of fiduciary duty counts, and (3) motion for a new trial or remittitur on the

punitive damage award. After thorough review of the record and having taken oral

arguments, we affirm the final judgment of the district court in all respects.

      We are satisfied that there was sufficient evidence adduced at trial to support

Hawksbay’s claims of fraud, fraudulent concealment, conversion, civil theft, and

aiding and abetting a breach of fiduciary duty. We are also convinced that the

evidence presented amply supported the jury’s award of damages.

      AFFIRMED.




                                          2